scconsultingagtamendm_image1.jpg [scconsultingagtamendm_image1.jpg]


Exhibit 10.3
 
xllogoa01.jpg [xllogoa01.jpg]
 
100 Washington Boulevard
Stamford, CT 06902
USA
www.xlgroup.com

May 3, 2018


Stephen John Oakley Catlin
Principal
Catlin Consultancy Limited (UK Registered No. 10738588)
31 St. Saviourgate
York, England YO1 8NQ




Re:    Consulting Agreement Amendment


Dear Mr. Catlin:


This letter is written on behalf of XL Group Ltd and XL Services (Bermuda) Ltd
(together, the “Company”), to agree and confirm the following amendment to the
Consulting Agreement between and among the Company and Catlin Consultancy
Limited (UK Registered No. 10738588) (“Contractor”), effective January 1, 2018
(the “Consulting Agreement”). Specifically, the parties agree that the
Consulting Fee due to be paid on or by 31 May 2018 pursuant to Section 5(b) of
the Consulting Agreement shall be, and hereby is, increased from $832,500 to
$1,832,500.


All other terms and conditions of the Consulting Agreement shall remain in full
force and effect. Please indicate Contractor’s acceptance of this amendment by
signing below and returning to the undersigned. A duplicate original is
furnished for your records. We thank you for your continued support to the
Company.                         
 
 
Sincerely,
 
 
 
 
 
 
 
/s/ Eileen G. Whelley
 
 
 
 
 
 
 
Eileen G. Whelley
 
 
 
 
 
 
 
For and on behalf of XL GROUP LTD and
 
 
XL SERVICES (BERMUDA) LTD
Accepted and Agreed
 
 
 
 
 
 
/s/ Stephen John Oakley Catlin
 
 
 
 
 
 
Stephen John Oakley Catlin
 
 
 
 
 
 
For and on behalf of CATLIN CONSULTANCY LIMITED
 
 



